IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT


                                         No. 02-30334
                                       Summary Calendar


                                  LAWYER WINFIELD, JR.,

                                                                Petitioner-Appellant,

                                            versus

                BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                                 Respondent-Appellee.

                               --------------------
                  Appeal from the United States District Court
                      for the Eastern District of Louisiana
                              USDC No. 97-CV-3596-E
                               --------------------
                                  March 18, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

                 Lawyer Winfield, Jr., Louisiana prisoner # 83494, appeals

the    district       court’s      denial      of   his   28    U.S.C.    2254   petition

challenging the reasonable doubt jury instruction at his trial.

Winfield argues that the jury instruction for reasonable doubt

given to the jury in his criminal trial was unconstitutional under

Cage       v.   Louisiana,       498    U.S.   39   (1990).       He     notes   that   the

instruction         in    his     case    contained       all   three     phrases   found

objectionable            in     Cage,     i.e.,     “grave      uncertainty,”       “moral


       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 02-30334
                                   -2-

certainty,” and “substantial doubt,” as well as the articulation

requirement condemned in Humphrey v. Cain, 120 F.3d 526, 530-31

(5th Cir. 1997), adopted in relevant part, 138 F.3d 552 (5th Cir.

1998)(en banc).

          Winfield’s reliance on Humphrey is misplaced. This court

cannot consider the “articulation requirement” to be problematic

“as the Supreme Court has never expressed disfavor with such

language.”     Mulheisen v. Ieyoub, 168 F.3d 840, 844 n.2 (5th Cir.

1999). The AEDPA allows application only of Supreme Court rulings.

See id.; 28 U.S.C. 2254(d)(1).      Pursuant to § 2254(d), a federal

court must defer to a state court’s resolution of both pure

questions of law and mixed questions of law and fact unless the

state court’s determination was “contrary to” or an “unreasonable

application” of clearly established federal law as determined by

the Supreme Court.     See Hill v. Johnson, 210 F.3d 481, 485 (5th

Cir. 2000); see also 28 U.S.C. § 2254(d)(1).

          Although    Winfield’s   instruction       contained   the   three

problematic phrases contained in the Cage instruction and in the

unconstitutional instruction in Morris v. Cain, 186 F.3d 581 (5th

Cir. 1999), it also contained the alternative definition, “abiding

conviction” of the defendant’s guilt, which was lacking in both

Cage and Morris.     This alternative definition of reasonable doubt

places Winfield’s instruction within the realm of the instructions

found suitable in Victor v. Nebraska, 511 U.S. 1, 14-16 (1994).

Accordingly,     Winfield’s   reasonable     doubt    instruction      passes
                            No. 02-30334
                                 -3-

constitutional muster.   See id. The state court’s denial of relief

on this claim was not contrary to clearly established federal law

as determined by the Supreme Court.   2254(d)(1).

          AFFIRMED.